DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-15) in the reply filed on February 24, 2021, is acknowledged.  The traversal is on the ground(s) that: Applicant notes that the present application is a national phase of an International Patent Application that previously underwent substantive examination by an international searching authority. Accordingly, because the subject matter of the pending claims was already examined together on the merits, it would not be a burden on the Examiner to continue to examine the subject matter, even if it is directed to independent and/or distinct inventions. Further, full faith and credit should be given to the search and action of the previous searching authority. Applicant further submits the presently-claimed technical features are special technical features as they do in fact make a contribution over the prior art in view of U.S. Patent No. 8,021,344 to Edwards et al. More specifically, the Edwards reference fails to teach or otherwise suggest a switch or a switch assembly adapted to selectively cause or restrict a power source to provide power to an electronic component in the manner presently claimed. Further still, Applicant notes that a number of the claims in Groups I and II include similar technical features (e.g., claims 11 and 17, claims 12 and 23, and claims 13 and 28) (Remarks, page 9). 
“independent and distinct” restriction analysis does not apply to this national stage application submitted under 35 USC 371. “Unity of invention” restriction analysis applies to this national stage application submitted under 35 USC 371, wherein search burden is not a reason for restriction under unity of invention. A reason for restriction under unity of invention is the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. 
Thus, Examiner maintains that Invention I (claims 1-15), drawn to a drug delivery device, and Invention II (claims 16, 17, 23, 28, and 34), drawn to a signal cap for an autoinjector, lack unity of invention because even though the inventions of these groups require the technical features of a cap, at least one electronic component, a power source, and a switch, these technical features are not special technical features as they do not make a contribution over the prior art in view of Edwards et al (US 8,021,344): Edwards et al teaches a cap (electronic circuit system cover [4170]), at least one electronic component (printed circuit board [4922]), a power source (battery assembly [4962]), and a switch (contact portion [4918]) (Figure 13).
And Edwards et al does teach a switch or a switch assembly [4918] adapted to selectively cause or restrict a power source [4962] to provide power to an electronic component (printed circuit board [4922] of electronic circuit system [4900]) (column 16, lines 25-44); thus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Edwards et al.
Unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims (MPEP 1850). However, Examiner notes that dependent claim 11 recites different technical features than 
The requirement is still deemed proper and is therefore made FINAL.

Applicant’s election without traverse of Species I (Figures 7-12B) in the reply filed on February 24, 2021, is acknowledged. 
	Applicant identified claims 1-12, 14, and 15 as readable on elected Species I (Figures 7-12B). However, claim 12 is not readable on elected Species I (Figures 7-12B), as claim 12 reciting “wherein the spring lever comprises a first portion forming a bend extending radially away from the housing and a second portion having a switch engagement region, wherein 4Application No.: 15/775,630Docket No.: 32263/50197 (a) when the bend experiences a first force exerted by a first portion of the autoinjector, the switch engagement region causes the switch to be positioned in the deactivated position, and (b) when the bend experiences a second force exerted by one of a second portion of the autoinjector and a void region of the autoinjector, the switch engagement region causes the switch to be positioned in the activated position” is readable on non-elected Species II (Figures 13-17), as described in the Specification (paragraphs [0105][0108][0111]). Thus, Examiner withdraws claim 12.

Currently, claims 1-11, 14, and 15 are under examination.

Information Disclosure Statement
The listing of references in the specification (paragraphs [0123][0124][0127][0128][129][0130][0131][0132][0133][0134][0135][0136][0137][0138][013

The information disclosure statement filed December 16, 2020, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The citation for JP-2012-519028-A states to see WO-2010/098927 for a translation; however, upon comparing the Figures between JP-2012-519028-A and WO-2010/098927, WO-2010/098927 does not appear to be the correct translation for JP-2012-519028-A

Specification
The abstract of the disclosure is objected to because:
“the electronic component” (line 3) should be changed to “the at least one electronic component”
“a first, a second” (line 4) should be changed to “a first position, a second position”
“are adapted” (line 5) should be changed to “is adapted”
“the electronic component” (line 6) should be changed to “the at least one electronic component”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-4, 6, 7, 9, and 15 are objected to because of the following informalities:  
	In regards claim 1, “a first, a second” (line 5) should be changed to “a first position, a second position”.
	In regards to claim 1, “the drug delivery device housing” (lines 7-8) should be changed to “the housing”.
	In regards to claim 2, “the cap shell” (page 2, line 3) should be changed to “the shell of the cap”.
	In regards to claim 2, “the cap shell” (page 3, line 1) should be changed to “the shell of the cap”.
	In regards to claim 2, “the first position” (page 3, line 3) should be changed to “the first position of the guard relative to the housing”.
	In regards to claim 2, “the first position” (page 3, line 4) should be changed to “the first position of the spring lever”.
	In regards to claim 2, “the first position” (page 3, line 7) should be changed to “the first position of the spring lever”.

	In regards to claim 3, “the second position” (line 3) should be changed to “the second position of the spring lever”.
	In regards to claim 4, “an inner surface” (line 2) should be changed to “the inner surface”.
	In regards to claim 6, “the groove” (line 1) should be changed to “the at least one groove”.
	In regards to claim 7, “the protrusion” (line 2) should be changed to “the at least one protrusion”.
	In regards to claim 7, “the protrusion” (line 3) should be changed to “the at least one protrusion”.
	In regards to claim 7, “the groove” (line 4) should be changed to “the at least one groove”.
	In regards to claim 7, “the protrusion” (line 5) should be changed to “the at least one protrusion”.
	In regards to claim 7, “the groove” (line 6) should be changed to “the at least one groove”.
	In regards to claim 9, “the second position” (lines 3-4) should be changed to “the second position of the spring lever”.
	In regards to claim 15, “or” (line 10) should be changed to “and”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 9, the claim recites the limitation "the resilient portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 11, the claim recites the limitation "the first configuration" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 11, the claim recites the limitation "the second configuration" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 11, the claim recites the limitation "the autoinjector" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al (US 8,021,344).
	In regards to claim 1, Edwards et al teaches a drug delivery device (Figures 4A-29, medicament delivery device [4000]) comprising: 
a housing defining a shell (housing [4110])
a drug delivery assembly (cover [4200] having battery isolation protrusion [4235]) at least partially disposed within the housing (column 11, lines 17-21), the drug delivery assembly comprising a guard [4200] which engages an inner surface of the housing and is movable between at least a first, a second, and a third position relative to the housing (Figure 4A, in between Figure 4A and Figure 27, and Figure 27), the guard adapted to at least partially restrict external contact with a cannula (Figures 4A and 12)
a cap defining a shell (electronic circuit system cover [4170]) and being adapted to at least partially cover an end of the drug delivery device housing (Figure 5)
at least one electronic component (printed circuit board [4922] of electronic circuit system [4900]) at least partially disposed in the cap (Figure 13)
a power source (battery assembly [4962]) at least partially disposed in the cap for selectively powering the at least one electronic component (Figure 13)
a switch assembly (contact portion [4918]) at least partially disposed in the cap (Figure 13), the switch assembly adapted to: 
cause the power source to provide power to the at least one electronic component when the cap is removed from the housing (Figure 13)(column 16, lines 32-38)
restrict the power source from providing power to the at least one electronic component when the cap is coupled to the housing and the guard is in the first position (Figure 4A)(column 16, lines 25-32)
cause the power source to provide power to the at least one electronic component when the cap is coupled to the housing and the guard is in the third position (Figures 5 and 27)(column 16, lines 32-38)
	In regards to claim 10, Edwards et al teaches wherein the at least one electronic component (further including input switches) is adapted to generate data representative of at least one of a condition and an operational state of the drug delivery device (use of the medicament delivery device), the at least one electronic component further being adapted to transmit the data to a processing unit (column 14, lines 48-53).
	In regards to claim 14, Edwards et al teaches a primary container (medicament container [4560]) and a drug (medicament) disposed in the primary container.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al, as applied to claim 1 above, and further in view of DiBiasi (US 7,540,858).
	In regards to claim 4, Edwards et al teaches wherein the guard defines at least one groove (apertures [4215]) formed on an outer surface thereof and the housing includes at least one 
	In regards to claim 5, Edwards et al teaches wherein the guard defines at least one groove (apertures [4215]) formed on an outer surface thereof and the housing includes at least one protrusion (cover retention protrusions [4142]) adapted to engage the at least one groove (Figure 4B), wherein the first position corresponds to a first stop of the at least one groove (Figure 4B); however, Edwards et al does not teach wherein the second position and the third position of the guard correspond to a second stop and a third stop of the at least one groove. DiBiasi et al teaches a drug delivery device (Figures 1-7 and pen-injector, not shown) wherein a first position (Figure 1), a second position (in between Figure 1 and Figure 3), and a third position (Figure 3) of a guard (shield [30]) correspond to a first stop (at top of track [130]), a second stop (at bottom of track [90]), and a third stop (shield lock out detent [150]) of at least one groove (tracks [130][90]) (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second position and the third position of the guard, of the device of Edwards et al, to correspond to a second stop and a third stop of the at least one groove, as taught by DiBiasi et al, such that the first position, the second position, and the third position of the guard correspond to a first stop, a second stop and a third stop of the at least one groove, as such will allow for the guard to move with respect to the housing in an axial direction permitting axial movement of the guard with respect to the housing from the first position, to the second position, to the third position at which the guard can be locked in place (column 3, lines 47-58) to protect a patient and/or healthcare professional using the cannula from accidental needle sticks (column 1, lines 6-9).

	In regards to claim 7, in the modified device of Edwards et al and DiBiasi et al, Edwards et al does not teach wherein the drug delivery assembly further comprises a spring which exerts a force which causes the protrusion to engage the first catch, wherein upon exerting a compressive force on the spring, the protrusion is adapted to traverse the groove until the guard reaches the second position, and upon removing the compressive force on the spring, the protrusion is .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al, as applied to claim 14 above, and further in view of Denzer et al (WO 2012/145685).
	In regards to claim 15, Edwards et al teaches wherein the drug comprises insulin or other medicaments (column 4, lines 54-60); however, Edwards et al is silent about whether the other medicament comprise one of: (a) a granulocyte colony-stimulating factor (G-CSF); (b) a monoclonal antibody (IgG) that binds human Proprotein Convertase Subtilisin/Kexin Type 9 
	
Allowable Subject Matter
Claims 2, 3, 8, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note: claims 9 and 11 are rejected under 35 USC 112(b).
	In regards to claim 2, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a drug delivery device, as claimed, specifically including wherein (a) when the cap is coupled to the housing and the guard resides in the first position, a portion of the housing contacts the spring lever and moves the spring lever into the first position such that the spring lever urges the switch into the deactivated position.
	Edwards et al teaches the switch assembly further comprising: a switch [4918] being at least partially disposed in the cap shell (Figure 13) and being movable between an activated 
	Claims 3, 8, 9, and 11 are objected to by virtue of being dependent upon claim 2. Note: claims 9 and 11 are rejected under 35 USC 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783